Citation Nr: 0911953	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In October 2007 a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript has been associated with the claims file.

In March 2008, the Board remanded the issue of entitlement to 
a compensable rating for tinea pedis to the RO for further 
development.   As the decision remains unfavorable for the 
Veteran, the matter has returned to the Board for appellate 
review.  


FINDING OF FACT

Throughout the appeal, the Veteran's tinea pedis is 
manifested by cracking, peeling and oozing in a nonexposed 
area, which is less than 5 percent of the entire body 
affected, and required no more than topical therapy during 
the past 12-month period.  The disability does not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis 
have not been met at anytime throughout the appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806 
and 7813 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and  Assist

In correspondences dated March 2004 and March 2005, the RO 
provided notice to the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of information and evidence 
necessary to substantiate his increased rating claim, 
indicating that he must show that his disability had 
increased in severity.  These notices included information 
and evidence that VA would seek to provide and the 
information and evidence that the Veteran was expected to 
provide.  The Veteran was instructed to submit any evidence 
in his possession that pertained to his claim. 

In May 2008, the Veteran was further notified of the 
processes by which effective dates and disability ratings are 
established.  This correspondence indicated that evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment.  It specifically listed examples of such 
evidence, such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An SSOC was then issued in 
November 2008.  

Although fully compliant notice was not accomplished until 
after the initial denial of the claim, the RO subsequently 
readjudicated the claim based on all the evidence in November 
2008.  See November 2008 supplemental statement of the case.  
See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher overall disability evaluation for 
his service-connected tinea pedis.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for tinea pedis was granted in May 1981, 
and a noncompensable evaluation was assigned, effective 
February 12, 1981, under DC 7813.  DC 7813 provides that 
tinea pedis is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or as dermatitis (DC 7806), depending upon the 
predominant disability.  See 38 C.F.R. § 4.118, DC 7813.  In 
this case, the Veteran's skin disability should be rated 
under dermatitis or eczema, as his tinea pedis does not 
include any medical findings of disfigurement or scars.

DC 7806 assigns a 10 percent rating where at least 5 percent 
but not more than 20 percent of the entire body is affected, 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is warranted for 
dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period. 38 C.F.R. § 4.118, DC 7806 (2008).  

The Veteran was afforded a VA examination in April 2004.  He 
described intermittent symptoms with flare-ups occurring 
approximately 15 times per year.  Examination showed some 
exfoliation of the skin interdigitally, between all toes on 
both feet and hypertrophic nails.  There was slight crusting 
and depigmentation.  There was no ulceration, or limitation 
of motion related to this condition.  The examiner confirmed 
the tinea pedis diagnosis.  No systemic therapy treatment was 
prescribed.  

A September 2006 VA examination showed cracking and fissures 
between the third, fourth and fifth toes.  The presence of 
skin disease with peeling, oozing and cracks with deep 
fissures was noted in between the first, second and third 
toes of both feet.  The Veteran's condition affects the toes 
bilaterally; however, the total body surface area comprises 
approximately 1 percent of nonexposed area.  The Veteran was 
diagnosed with tinea pedis.  Again, no systemic therapy 
treatment was prescribed.

In support of his claim, the Veteran submitted a statement 
from his daughter.  She wrote that the Veteran's symptoms 
cause problems with walking, and often require pain 
medication.  The Board finds no doubt in the sincerity of the 
letter.  However, the Veteran's daughter has not been shown 
to possess the requisite training or credentials needed to 
make such diagnosis.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v.  Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 (1990).      
 
Applying the pertinent rating criteria to the evidence, the 
Board finds no basis to warrant a compensable rating.  
Clinical findings do not show that the Veteran's tinea pedis 
affects more than 5 percent of the entire body or the need 
for intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  In fact, the Veteran stated he had no treatment in 
the 12 month prior to his September 2006 VA examination.  

As the preponderance of the evidence is against the claim for 
an increased rating for tinea pedis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
for service-connected tinea pedis have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.



Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected tinea pedis presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  There have 
been no recent hospitalizations for tinea pedis and the 
examiner specifically indicated that the Veteran had no 
limitation of motion resulting in any occupational 
limitations.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.   See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).


ORDER

Entitlement to a compensable rating for tinea pedis is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


